Case 1:20-cr-00694-AT Document12 Filed 1/7 —Fsse=3
USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

  

DOC#
DATE FILED: _ 1/25/2021

Myers & Galiardo, tp | 52 Duane Street, 7Fl.,, New York, NY 10007 | 2

BY ECF

Hon. Analisa Torres January 24, 2021
Daniel Patrick Moynihan

United States Courthouse

500 Pearl Street

New York, NY 10007
US v. David Rainey

Your Honor: 20 Cr 694 (AT)

On January 14, 2021 I worked my CJA “duty day”. I was asked by your deputy if I was willing to
accept an assignment in the above mentioned matter. I accepted the assignment by way of email, but I have
not officially been assigned on the record. The case is on the Court’s calendar for February 3, 2021.

I have spoken to prior counsel for Mr. Rainey, John Anthony Diaz, who clearly has an
uteconcilable conflict between two clients so he must remove himself from the Rainey matter as well as
another matter. It is a clear conflict which can only be overcome by Mr. Diaz stepping off the case. I bring
this to the Court attention because I am asking to be assigned by Your Honor prior to the February 3, 2021
court appearance. There are some time sensitive matters that I must address with the Government
preferably before Mr. Rainey is moved to another facility which may occur very soon. I am asking the
Court to assign me as soon as possible. Thank you for the Court’s prompt attention to this matter.

The Government has no objection to this request.

DENIED. Counsel will be substituted at the hearing scheduled for February 3, 2021.
SO ORDERED.

Dated: January 25, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge
